260 F.2d 950
58-2 USTC  P 9911
The BRADFORD MACHINE TOOL COMPANY, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 13386.
United States Court of Appeals Sixth Circuit.
Oct. 29, 1958.

Philip J. Schneider and Herbert Shaffer, Cincinnati, Ohio, for petitioner.
Charles K. Rice, Lee A. Jackson and Harry Marselli, Washington, D.C., for respondent.
Before ALLEN Chief Judge, SIMONS, Circuit Judge, and JONES, District judge.
PER CURIAM.


1
The motion of the respondent to dismiss the petition upon the ground that this court has no jurisdiction must be sustained.  The case falls within the prohibition of Section 732 (26 U.S.C., 1952 edition, Section 732) 26 U.S.C.A. Excess Profits Taxes, 732.  A refund of tax has been disallowed herein by the Commissioner, the disallowance relating to Section 722 (26 U.S.C., 1952 edition, Section 722), 26 U.S.C.A. Excess Profits Taxes, 722, the section for relief as to abnormalities.  No question under any provision of the tax laws other than Section 722 was involved and no principle of general law or equity was brought into question here except as applied to relief asked under Section 722.  Cf. Standard Hosiery Mills, Inc., v. Commissioner of Internal Revenue, 4 Cir., 249 F.2d 469, 471.  The determination of the question presented under this record is necessary solely by reason of Section 722.  The case falls squarely within the holding of this court in Patent Button Co. of Tennessee v. Commissioner of Internal Revenue, 6 Cir., 256 F.2d 726.  Courts of Appeals have no jurisdiction to review or redetermine the decision of the Tax Court in such cases.  Standard Hosiery Mills, Inc., v. Commissioner of Internal Revenue, supra; Brown Paper Mill Co., Inc., v. Commissioner of Internal Revenue, 5 Cir., 255 F.2d 77.


2
The petition for review is dismissed.